IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                    NO. PD-1232-16



                          SHERILL ANN SMALL, Appellant

                                            v.

                               THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE FOURTEENTH COURT OF APPEALS
                          MILAM COUNTY

              Per curiam.

                                       ORDER

       A jury convicted Appellant of capital murder and punishment was assessed at

confinement for life without parole. See Tex. Penal Code, § 12.31(a)(2). The Fourteenth

Court of Appeals affirmed the conviction. Small v. State, ___S.W.3d___ (Tex. App. —

Houston [14th ], delivered May 19, 2016). On October 18, 2016, Appellant filed a petition

for discretionary review. However, Appellant has died and counsel for Appellant has filed

a motion to dismiss the petition for discretionary review and permanently abate the appeal.
                                                                              Small - 2

       Under Tex.R. App. Pro. 7.1(a)(2), if an appellant in a criminal case dies after an

appeal is perfected but before the appellate court issues the mandate, the appeal will be

permanently abated. See also Graham v. State, 991 S.W.2d 802 (Tex. Crim. App. 1998).

Therefore, Appellant’s motion is granted, Appellant’s petition for discretionary review is

dismissed, and the Fourteenth Court of Appeals is directed to withdraw its prior opinion and

permanently abate the appeal of this case.

Delivered:    January 25, 2017
Publish